VAN GRAAFEILAND, Judge.
Supplemental dissent:
When I wrote my dissent to my colleague’s amended majority opinion, I expressed a concern that I might be “wearing out my welcome.” Anobile v. Pelligrino, 284 F.3d 104, 123 (2d Cir.2002). Accordingly, I will limit my hopefully final comments to the following question:
If the contents of the plaintiffs cubicle included a terrorist bomb powerful enough to demolish the track’s grandstand, would my colleagues continue to insist that the cubicle was the plaintiffs “home”?